                                              Case 3:19-cv-04353-LB Document 24 Filed 08/28/20 Page 1 of 27




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                      UNITED STATES DISTRICT COURT

                                   9                                     NORTHERN DISTRICT OF CALIFORNIA

                                  10                                            San Francisco Division

                                  11        T.R.,                                            Case No. 19-cv-04353-LB
                                  12                        Plaintiff,
Northern District of California
 United States District Court




                                                                                             ORDER GRANTING PLAINTIFF’S
                                  13                   v.                                    MOTION FOR SUMMARY
                                                                                             JUDGMENT AND DENYING
                                  14        ANDREW SAUL,                                     DEFENDANT’S CROSS-MOTION FOR
                                            Commissioner of Social Security,                 SUMMARY JUDGMENT
                                  15
                                                            Defendant.                       Re: ECF Nos. 20, 23
                                  16

                                  17

                                  18                                             INTRODUCTION

                                  19         Plaintiff T.R. seeks judicial review of a final decision by the Commissioner of the Social

                                  20   Security Administration denying her claim for supplemental security income (“SSI”) benefits

                                  21   under Title XVI of the Social Security Act (“SSA”). 1 The plaintiff moved for summary

                                  22   judgment.2 The Commissioner opposed the motion and filed a cross-motion for summary

                                  23   judgment.3 Under Civil Local Rule 16-5, the matter is submitted for decision by this court without

                                  24

                                  25

                                  26   1
                                        Mot. – ECF No. 20. Citations refer to material in the Electronic Case File (“ECF”); pinpoint citations
                                       are to the ECF-generated page numbers at the top of documents.
                                  27   2
                                           Id. at 1.
                                  28   3
                                           Cross-Mot. – ECF No. 23.

                                       ORDER – No. 19-cv-04353-LB
                                             Case 3:19-cv-04353-LB Document 24 Filed 08/28/20 Page 2 of 27




                                   1   oral argument. All parties consented to magistrate-judge jurisdiction.4 The court grants in part the

                                   2   plaintiff’s motion for summary judgment, denies the Commissioner’s cross motion, and remands

                                   3   for further proceedings.

                                   4

                                   5                                              STATEMENT

                                   6   1. Procedural History

                                   7         On August 4, 2015, the plaintiff, then age 47, filed a claim for SSI benefits under Title XVI

                                   8   the Social Security Act.5 The plaintiff alleged the following medical conditions: arthritis of the

                                   9   knees and feet, a pinched nerve on the neck, post-traumatic stress disorder (“PTSD”), depression,

                                  10   carpal-tunnel syndrome, asthma, anxiety, and obesity.6 She alleged an onset date of January 30,

                                  11   2015.7 Her claim was denied both initially on January 20, 2016, and upon reconsideration on July

                                  12   22, 2016.8
Northern District of California
 United States District Court




                                  13         On August 25, 2016, the plaintiff asked for a hearing before an Administrative Law Judge

                                  14   (“ALJ”).9 On November 21, 2017, the ALJ held a hearing and heard testimony from the plaintiff

                                  15   (represented by Harvey P. Sackett, an attorney), and a vocational expert (“VE”), Lawrence K.

                                  16   Haney. 10 On April 16, 2018, the ALJ issued a “not disabled” ruling.11 The plaintiff sought review

                                  17   from the Appeals Council, which denied review on March 11, 2019.12

                                  18

                                  19

                                  20

                                  21
                                       4
                                           Consent Forms – ECF Nos. 9, 13.
                                  22   5
                                        AR 197. Administrative Record (“AR”) citations refer to the page numbers in the bottom-right hand
                                  23   corner of the AR.
                                       6
                                           AR 219.
                                  24   7
                                           AR 80.
                                  25   8
                                           AR 91, 109.
                                       9
                                  26       AR 129.
                                       10
                                            AR 41–78.
                                  27   11
                                            AR 12–27.
                                  28   12
                                            AR 6.

                                       ORDER – No. 19-cv-04353-LB                         2
                                              Case 3:19-cv-04353-LB Document 24 Filed 08/28/20 Page 3 of 27




                                   1         The plaintiff timely filed this action for judicial review and moved for summary judgment.13

                                   2   The Commissioner filed a cross-motion for summary judgment.14 All parties consented to

                                   3   magistrate-judge jurisdiction.15

                                   4

                                   5   2. Summary of Administrative Record

                                   6         The plaintiff alleges that she was disabled by arthritis of the knees and feet, a pinched nerve on

                                   7   the neck, post-traumatic stress disorder (“PTSD”), depression, carpal-tunnel syndrome, asthma,

                                   8   anxiety, and obesity.16 At the administrative hearing, she submitted records to support her claim

                                   9   from the following providers: Kelley Stewart, F.N.P., who treated the plaintiff regularly since

                                  10   2014 and completed a physician’s medical-source statement;17 licensed social worker Caroline

                                  11   Cangelori, the plaintiff’s treating licensed clinical-social worker;18 Aparna Dixit, Ph.D., who

                                  12   provided an examining psychologist’s report of the plaintiff;19 Phaedra Caruso-Radin, Psy.D., the
Northern District of California
 United States District Court




                                  13   state examining psychologist;20 and Eugene McMillan, M.D., the state examining physician.21

                                  14         Because the plaintiff contends that the ALJ erred by giving too little weight to treating

                                  15   opinions —specifically that of nurse practitioner Kelley Stewart — this order recounts that

                                  16   opinion fully.

                                  17         Ms. Stewart began treating the plaintiff in December 2014 for knee, hand, and back pain,

                                  18   migraines, and a pinched nerve.22 Ms. Stewart met with and treated the plaintiff every month or

                                  19

                                  20

                                  21   13
                                            Mot. – ECF No. 20.
                                  22   14
                                            Cross-Mot. – ECF No. 23.
                                  23
                                       15
                                            Consent Forms – ECF Nos. 9 & 13.
                                       16
                                            AR 219.
                                  24   17
                                            AR 397–400.
                                  25   18
                                            AR 393–96.
                                       19
                                  26        AR 385–88.
                                       20
                                            AR 99–106.
                                  27   21
                                            AR 389–92.
                                  28   22
                                            AR 397.

                                       ORDER – No. 19-cv-04353-LB                          3
                                              Case 3:19-cv-04353-LB Document 24 Filed 08/28/20 Page 4 of 27




                                   1   two through at least 2017.23 During this time, Ms. Stewart ordered and oversaw MRI’s of the

                                   2   plaintiff’s back and right knee and x-rays of the right ankle and bilateral knees.24 Ms. Stewart

                                   3   filled out a Physicians Medical-Source Statement on June 25, 2016 and signed off on a Mental

                                   4   Medical-Source Statement on April 13, 2016.25

                                   5         In April 2016, Ms. Stewart co-signed a mental medical-source statement with licensed social

                                   6   worker Caroline Cangelori that reflected a diagnosis of severe major-depressive disorder with

                                   7   psychotic features and Post Traumatic Stress Disorder (“PTSD”).26 The plaintiff showed the

                                   8   following symptoms: depression, loss of interest in activities (anhedonia), memory deficits,

                                   9   appetite disturbance, decreased energy, thoughts of suicide, hallucinations, psychomotor agitation

                                  10   or retardation, sleep disturbance, problems interacting with the public, difficulty with

                                  11   concentration, and paranoia.27 Her psychotherapy resulted in “slow progress,” and prescribed

                                  12   Prozac, which was having “minimal effect.”28
Northern District of California
 United States District Court




                                  13         The plaintiff frequently forgot what she was doing and appointments.29 She had difficulty

                                  14   remembering locations and work-like procedures.30 She had a moderate impairment in her ability

                                  15   to understand and remember short and simple instructions and detailed instructions.31 She had

                                  16   trouble with detailed instructions, even with things like her grandchildren’s homework.32 The

                                  17   plaintiff’s psychologically based symptoms “have a huge impact” on her daily life,33 and “due to

                                  18   hypervigilance, she had trouble interacting with the public and strangers” and “has cursed at

                                  19

                                  20
                                       23
                                            Id.
                                  21   24
                                            AR 347, 380–84.
                                  22   25
                                            AR 393–400.
                                       26
                                  23        AR 393–96.
                                       27
                                            AR 393.
                                  24   28
                                            Id.
                                  25   29
                                            AR 394.
                                       30
                                  26        Id.
                                       31
                                            Id.
                                  27   32
                                            AR 395.
                                  28   33
                                            Id.

                                       ORDER – No. 19-cv-04353-LB                        4
                                              Case 3:19-cv-04353-LB Document 24 Filed 08/28/20 Page 5 of 27




                                   1   bosses due to frustration and her symptoms.”34 The plaintiff “gets help from her family” and

                                   2   “rarely leaves home due to these symptoms and interacts minimally with others when she does.”35

                                   3   She is “unable to concentrate for long periods of time.”36

                                   4         The plaintiff had marked impairment in her abilities to maintain attention and concentration

                                   5   for extended periods, to perform activities within a schedule, to work and coordinate with or in

                                   6   proximity to others without being unduly distracted by them, and to complete a normal

                                   7   workday/workweek without interruptions from psychologically based symptoms.37 She had

                                   8   marked difficulties in maintaining social functioning and in concentration, persistence, and pace.38

                                   9   She had moderate impairments in her ability to carry out detailed instructions, make simple work-

                                  10   related decisions, interact appropriately with the general public, accept instructions, respond

                                  11   properly to criticism from supervisors, and get along with co-workers or peers without unduly

                                  12   distracting them or exhibiting behavioral extremes.39 She had mild impairments in her ability to
Northern District of California
 United States District Court




                                  13   sustain an ordinary routine without special supervision and to ask simple questions or request

                                  14   assistance.40 The plaintiff’s limitations had existed for over five years and would continue for at

                                  15   least another twelve months beyond the date of the statement.41

                                  16         In the June 2016 medical-source statement, Ms. Stewart noted that the plaintiff had chronic

                                  17   back pain in both knees and her lower back since 2011.42 The pain became worse when the

                                  18   plaintiff sat and stood for long periods.43 She used a cane to walk due to swelling and tenderness

                                  19

                                  20

                                  21   34
                                            Id.
                                  22   35
                                            Id.
                                       36
                                  23        Id.
                                       37
                                            AR 394–95.
                                  24   38
                                            AR 395.
                                  25   39
                                            AR 394–395.
                                       40
                                  26        AR 395.
                                       41
                                            AR 395–396.
                                  27   42
                                            AR 397.
                                  28   43
                                            Id.

                                       ORDER – No. 19-cv-04353-LB                         5
                                              Case 3:19-cv-04353-LB Document 24 Filed 08/28/20 Page 6 of 27




                                   1   of the joints, muscle spasms, and an abnormal gait.44 These symptoms were treated with chronic-

                                   2   pain medications, physical therapy and steroid injections.45

                                   3         The plaintiff’s functional limitations were as follows. The plaintiff could walk two city blocks

                                   4   without rest or severe pain,46 she could sit for thirty hours at one time before needing to get up,47

                                   5   and she could stand for ten minutes before needing to sit down or walk around.48 In a normal

                                   6   eight-hour workday, the plaintiff could sit for one hour, stand for less than one hour, and walk for

                                   7   one hour.49 During a normal eight-hour workday, the plaintiff needed to take unscheduled breaks,

                                   8   be permitted to shift positions from sitting, standing or walking due to pain,50 and have periods of

                                   9   walking around every one to two hours for five to ten minutes.51 The plaintiff must use a cane

                                  10   whenever she walks.52

                                  11         The plaintiff could occasionally lift less than ten pounds.53 She could frequently look down,

                                  12   turn her head right or left, look up, and hold her head in a static position.54 She could rarely twist,
Northern District of California
 United States District Court




                                  13   stoop, crouch or squat, climb ladders or stairs.55 She had significant limitations with handling or

                                  14   fingering.56 She could use both her right and left hand, fingers, and arms for twenty percent of an

                                  15

                                  16

                                  17

                                  18

                                  19   44
                                            Id.
                                       45
                                  20        Id.
                                       46
                                            AR 398.
                                  21   47
                                            Id.
                                  22   48
                                            Id.
                                       49
                                  23        Id.
                                       50
                                            AR 399.
                                  24   51
                                            AR 398.
                                  25   52
                                            AR 399.
                                       53
                                  26        Id.
                                       54
                                            Id.
                                  27   55
                                            Id.
                                  28   56
                                            AR 400.

                                       ORDER – No. 19-cv-04353-LB                          6
                                              Case 3:19-cv-04353-LB Document 24 Filed 08/28/20 Page 7 of 27




                                   1   eight-hour workday.57 Her impairments were likely to produce “good days” and “bad days,” and

                                   2   she was thus, on average, likely to be absent from work for more than four days per month.58

                                   3         The psychological conditions and symptoms affecting the plaintiff’s physical condition were

                                   4   depression, loss of interest in activities, anxiety and panic attacks, sleep disturbance, and problems

                                   5   interacting with the public.59 During the typical workday (meaning for 34 to 66 percent of an

                                   6   eight-hour workday), the plaintiff frequently would experience pain or other symptoms severe

                                   7   enough to interfere with the attention and concentration needed to perform even simple work

                                   8   tasks.60

                                   9

                                  10   3. Administrative Proceedings

                                  11         3.1   Disability-Determination Explanation (DDE)

                                  12         During the administrative process, non-examining doctors generated two disability-
Northern District of California
 United States District Court




                                  13   determination explanations (“DDE”), one on January 11, 2016, related to the plaintiff’s initial

                                  14   application, and another on July 20, 2016, on reconsideration.61

                                  15         At the initial level (even with the plaintiff’s arthritis of the knees and feet, a pinched nerve on

                                  16   her neck, carpal-tunnel syndrome, asthma, weight issues, PTSD, and anxiety), the DDE

                                  17   determined that the plaintiff was not disabled.62

                                  18         On reconsideration, the plaintiff was diagnosed with severe osteoarthrosis and allied disorders,

                                  19   severe affective disorders, and possibly non-severe substance addiction disorder, but not

                                  20   substance-abuse disorder.63 The DDE again determined the plaintiff was not disabled.64

                                  21

                                  22
                                       57
                                  23        Id.
                                       58
                                            Id.
                                  24   59
                                            AR 398.
                                  25   60
                                            Id.
                                       61
                                  26        AR 79–110.
                                       62
                                            AR 84, 90.
                                  27   63
                                            AR 100, 108.
                                  28   64
                                            AR 108.

                                       ORDER – No. 19-cv-04353-LB                           7
                                              Case 3:19-cv-04353-LB Document 24 Filed 08/28/20 Page 8 of 27




                                   1         3.2     Administrative Hearing

                                   2         The plaintiff appeared before the ALJ on November 21, 2017.65 She was represented by her

                                   3   attorney, Harvey P. Sackett.66 Also present was VE Lawrence K. Haney.67

                                   4               3.2.1   Plaintiff’s Testimony

                                   5         The plaintiff testified as follows. She had been homeless and used her daughter’s address for a

                                   6   time.68 She obtained her own residence shortly before the ALJ hearing.69 She is 5’8” and weighs

                                   7   285 pounds.70 She has an eleventh-grade education.71

                                   8         Before her injury, she worked in several positions during the relevant fifteen-year timeframe.72

                                   9   She worked as a janitorial worker, cleaning airplanes in 2002 for approximately one year.73 She

                                  10   worked inside the plane, wiping the plane down, vacuuming the plane, restocking the bathrooms,

                                  11   and picking up trash.74 The trash bags were large and could weigh more than 20 pounds.75 Her

                                  12   duties required lifting up to more than 25 pounds at a time, frequent bending down to arms-
Northern District of California
 United States District Court




                                  13   length.76

                                  14         The plaintiff worked as an in-home care provider for approximately two years from 2005 to

                                  15   2008.77 She “cleaned, cooked, washed clothes, bathed, and ran errands” for a tall man who could

                                  16   sit and stand by himself but required her assistance in bathing, showering, and getting out of bed

                                  17

                                  18

                                  19   65
                                            AR 39–78.
                                       66
                                  20        AR 39.
                                       67
                                            Id.
                                  21   68
                                            AR 44.
                                  22   69
                                            Id.
                                       70
                                  23        AR 45.
                                       71
                                            Id.
                                  24   72
                                            Id.
                                  25   73
                                            AR 45–46.
                                       74
                                  26        AR 46–47, 63.
                                       75
                                            AR 63.
                                  27   76
                                            AR 47, 49.
                                  28   77
                                            AR 46.

                                       ORDER – No. 19-cv-04353-LB                         8
                                              Case 3:19-cv-04353-LB Document 24 Filed 08/28/20 Page 9 of 27




                                   1   and chairs.78 In 2008, she worked in childcare for a family with two children, ages six and two.79

                                   2   The children weighed approximately forty pounds and twenty-five pounds respectively and had to

                                   3   be picked up every day.80

                                   4         In January 2015, the plaintiff’s lower back went out and she had arthritis in her knees so she

                                   5   could no longer work.81 She is right-handed.82 She started using a cane in 2017, which she always

                                   6   used to avoid falling down.83 Her “knee would give out and [her] ankles would give out.”84 She

                                   7   received cortisone shots in her knees that help with the pain for about one to two weeks at a time.85

                                   8   Her doctors discussed with her the possibility of getting knee-replacement surgery after the

                                   9   cortisone shots stopped working.86 The plaintiff’s doctors also discussed with her the effect of her

                                  10   weight on her pain levels in her knees and back.87 They discussed surgery to help with her weight

                                  11   loss, but the plaintiff was hesitant because it is “a scary thing,” and she knew people who had

                                  12   weight-loss surgery, and it “wasn’t good for” them.88
Northern District of California
 United States District Court




                                  13         The plaintiff had emotional problems stemming from “a lot of things from the past,” which

                                  14   had been “ongoing,” but she had never sought psychological help because she “thought it was

                                  15   something I could fix, but couldn’t.”89 Ultimately, she decided to seek help when she was “feeling

                                  16

                                  17

                                  18

                                  19
                                       78
                                  20        AR 49–50.
                                       79
                                            AR 51.
                                  21   80
                                            Id.
                                  22   81
                                            AR 19.
                                       82
                                  23        AR 44.
                                       83
                                            AR 58–59.
                                  24   84
                                            AR 59.
                                  25   85
                                            AR 53, 58.
                                       86
                                  26        AR 54, 58.
                                       87
                                            AR 54.
                                  27   88
                                            Id.
                                  28   89
                                            AR 52.

                                       ORDER – No. 19-cv-04353-LB                          9
                                             Case 3:19-cv-04353-LB Document 24 Filed 08/28/20 Page 10 of 27




                                   1   down and out.”90 She took Zoloft for her mental health, which helped a “little bit.”91 She usually

                                   2   sees a therapist or counselor “at least once a month.”92

                                   3         The plaintiff’s symptoms affected her ability to care for herself and perform household tasks.

                                   4   She “had to have a lot of help come in” when she “couldn’t perform the regular duties” at her

                                   5   home.93 Her brother helped her clean, mop, do dishes, and other household chores.94 A typical day

                                   6   for her was getting up and trying to do a few daily tasks like cleaning.95 She was able to do “light

                                   7   dishes [and] light mopping” but needed her daughter to help her clean the house and do laundry.96

                                   8   She could do these things for about 10 to 15 minutes and then she needed to take a break.97 She

                                   9   was able to make quick meals that take no more than 15 to 30 minutes to prepare.98 Standing in

                                  10   the shower was challenging, so she took quick showers.99

                                  11         In response to her representative’s questions, the plaintiff testified that she took a few road

                                  12   trips to Las Vegas and Reno with her sister, who drove.100 While in Las Vegas, the plaintiff
Northern District of California
 United States District Court




                                  13   “mainly stayed in the room and walked around as much as [she] could with [her] cane.”101 She

                                  14   walked around the casino hotel and did a bit of gambling, about twice a day.102 She also went

                                  15   camping.103 The plaintiff’s sister drove her, and they parked right in front of the cabin.104 She

                                  16

                                  17
                                       90
                                            AR 53.
                                  18   91
                                            Id.
                                  19   92
                                            Id.
                                       93
                                  20        AR 51.
                                       94
                                            AR 52.
                                  21   95
                                            Id.
                                  22   96
                                            Id.
                                       97
                                  23        Id.
                                       98
                                            Id.
                                  24   99
                                            Id.
                                  25   100
                                             AR 56.
                                       101
                                  26         Id.
                                       102
                                             AR 56–57.
                                  27   103
                                             AR 57.
                                  28   104
                                             Id.

                                       ORDER – No. 19-cv-04353-LB                          10
                                             Case 3:19-cv-04353-LB Document 24 Filed 08/28/20 Page 11 of 27




                                   1   stayed in and sat on the porch in a swing most of the time.105 She did not go on any hikes, and her

                                   2   sister prepared all of the meals.106

                                   3               3.2.2   VE’s Testimony

                                   4         VE Haney testified at the hearing.107 He characterized the plaintiff’s prior jobs as child

                                   5   monitor (DOT code 301.677-101, SVP-3, medium), home attendant (DOT code 354.477-014,

                                   6   SVP-3, medium, heavy as performed), and airplane cleaner (DOT code 919.687-014, SVP-1,

                                   7   medium, light as performed).108

                                   8         The ALJ posed the first hypothetical:

                                   9               An individual the same age, education and work experience as the claimant limited to less
                                                   than the full range of light work . . . [who can] lift/carry 20 pounds occasionally, 10 pounds
                                  10               frequently, [can] sit six hours, stand/walk four, push/pull as much as lift/carry. [They can]
                                                   climb ramps and stairs occasionally . . . never climb ladders, ropes, and scaffold . . .
                                  11               frequently balance . . . occasionally stoop, kneel, crouch, crawl. [There can be] no
                                  12               unprotected heights.109
Northern District of California
 United States District Court




                                  13   The VE testified that this would rule out all past work.110 He listed three jobs that such a person

                                  14   could perform: cashier II (DOT code 311.462-010, light SVP-2) with 285,327 jobs nationally;

                                  15   sales attendant (DOT code 299.677-010, light SVP-2) with 204,095 jobs nationally; and silver

                                  16   wrapper (DOT code 318.687-018, SVP-2) with 106,997 jobs nationally.111

                                  17         The ALJ posed a second hypothetical, “adding the requirement that the hypothetical individual

                                  18   used a cane for ambulation” but keeping all other elements the same.112 The VE said that he did

                                  19   not believe a sales-attendant job would be appropriate given this added restriction, but he said that

                                  20   the other two occupations were available.113

                                  21

                                  22   105
                                             Id.
                                       106
                                  23         AR 57–58.
                                       107
                                             AR 60.
                                  24   108
                                             AR 62.
                                  25   109
                                             Id.
                                       110
                                  26         Id.
                                       111
                                             AR 65.
                                  27   112
                                             Id.
                                  28   113
                                             AR 65–66.

                                       ORDER – No. 19-cv-04353-LB                            11
                                             Case 3:19-cv-04353-LB Document 24 Filed 08/28/20 Page 12 of 27




                                   1         The ALJ posed a third hypothetical:

                                   2               [An individual who has] less than the full range or light work . . . [can] lift/carry 20 pounds
                                                   occasionally, 10 pounds frequently, [can] sit [for] six hours, stand [for] two with alternate
                                   3               [options] to sit for five minutes after every 20 minutes of standing. [They can] walk two
                                                   [hours] with an alternate to sitting for five minutes after 20 minutes of walking . . .
                                   4               frequent reaching overhead left and right, reaching in other directions left and right …
                                   5               climb ramps and stairs occasionally . . . never climb ladders, ropes, and scaffolds . . .
                                                   occasionally balance[,] stop, kneel, crouch, [and] crawl . . . [can have] no unprotected
                                   6               heights . . . occasionally operate a motor vehicle.114

                                   7         The VE testified that the prior discussed positions — as a cashier, with 285,000 jobs nationally
                                   8   and the silver wrapper, with 106,997 jobs nationally — would still be applicable.115 He testified
                                   9   that a job as a ticket taker (DOT code 344.667-010, SVP-2 light) with 6,802 jobs nationally and
                                  10   fund-raising telemarketer (DOT code 299.357-014, SVP 2 sedentary) with 169,592 jobs nationally
                                  11   would also be available.116
                                  12         3.3      Administrative Findings
Northern District of California
 United States District Court




                                  13         The ALJ analyzed the five-step sequential evaluation process to determine whether the
                                  14   plaintiff was disabled and concluded that she was not.117
                                  15         At step one, the ALJ found that the plaintiff had not engaged in substantial gainful activity
                                  16   since her application date of July 9, 2015.118
                                  17         At step two, the ALJ found that the plaintiff had three severe impairments: osteoarthritis of the
                                  18   knee and back; cervical disc disease with mild to moderate canal stenosis; and obesity.119 The ALJ
                                  19   found that these impairments were severe because they “significantly limit the ability to perform
                                  20   basic work activities.”120
                                  21

                                  22

                                  23
                                       114
                                             AR 66.
                                  24   115
                                             Id.
                                  25   116
                                             AR 67–69.
                                       117
                                  26         AR 27.
                                       118
                                             AR 17.
                                  27   119
                                             Id.
                                  28   120
                                             Id.

                                       ORDER – No. 19-cv-04353-LB                            12
                                             Case 3:19-cv-04353-LB Document 24 Filed 08/28/20 Page 13 of 27




                                   1         The ALJ found the plaintiff’s obesity to be severe because the “weight of evidence establishes

                                   2   that this condition has contributed in combination with her other medically determinable

                                   3   impairments to significantly limit[ed] the claimant’s ability to perform basic work activities.”121

                                   4         The ALJ considered the “Paragraph B” criteria and found that the plaintiff had “mild

                                   5   limitation” in the area of understanding, remembering, or applying information,” in “interacting

                                   6   with others,” and in “concentrating, persisting, or maintaining pace,” and had no limitations in

                                   7   “adapting or managing oneself.”122 The ALJ thus found that the plaintiff’s medically determinable

                                   8   mental impairments caused no “more than minimal limitation in the claimant’s ability to perform

                                   9   basic mental work activities” and “caused no more than ‘mild’ limitation in any of the functional

                                  10   areas,” and so, it is “nonsevere.”123

                                  11         At step three, the ALJ found that the plaintiff did not have an impairment or combination of

                                  12   impairments that meets or medically equals the severity of the listed impairments.124 The plaintiff
Northern District of California
 United States District Court




                                  13   did not meet Listing 1.02 because the “evidence does not establish gross anatomical deformity

                                  14   with appropriate medically acceptable imaging.”125

                                  15         The ALJ then determined the plaintiff’s residual-functional capacity (“RFC”).126 The ALJ

                                  16   considered the plaintiff’s symptoms and the extent to which they could be reasonably accepted as

                                  17   consistent with the objective medical evidence and other evidence.127 The ALJ followed a two-

                                  18   step process.128 First, the ALJ determined that the plaintiff’s medically determinable impairments

                                  19   could reasonably cause the alleged symptoms.129 Second, the ALJ found that the intensity,

                                  20

                                  21

                                  22   121
                                             Id.
                                       122
                                  23         AR 18.
                                       123
                                             AR 17–18.
                                  24   124
                                             AR 18.
                                  25   125
                                             Id.
                                       126
                                  26         AR 18–25.
                                       127
                                             AR 18.
                                  27   128
                                             Id.
                                  28   129
                                             AR 20.

                                       ORDER – No. 19-cv-04353-LB                        13
                                             Case 3:19-cv-04353-LB Document 24 Filed 08/28/20 Page 14 of 27




                                   1   persistence, and limiting effects of these symptoms, as alleged by the plaintiff, were not consistent

                                   2   with the medical evidence in the record.130

                                   3         At step four, the ALJ found that the plaintiff was unable to perform any past relevant work.131

                                   4         At step five, the ALJ concluded that based on the plaintiff’s age, education, work experience,

                                   5   and residual functional capacity, she was capable of making a successful adjustment to other work

                                   6   that exists in significant numbers in the national economy.132

                                   7

                                   8                                                 ANALYSIS

                                   9         Under 42 U.S.C. § 405(g), district courts have jurisdiction to review any final decision of the

                                  10   Commissioner if the claimant initiates a suit within sixty days of the decision. A court may set

                                  11   aside the Commissioner’s denial of benefits only if the ALJ’s “findings are based on legal error or

                                  12   are not supported by substantial evidence in the record as a whole.” Vasquez v. Astrue, 572 F.3d
Northern District of California
 United States District Court




                                  13   586, 591 (9th Cir. 2009) (internal citation and quotation marks omitted); see 42 U.S.C. § 405(g).

                                  14   “Substantial evidence means more than a mere scintilla but less than a preponderance; it is such

                                  15   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

                                  16   Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). The reviewing court should uphold “such

                                  17   inferences and conclusions as the [Commissioner] may reasonably draw from the evidence.” Mark

                                  18   v. Celebrezze, 348 F.2d 289, 293 (9th Cir. 1965). If the evidence in the administrative record

                                  19   supports the ALJ’s decision and a different outcome, the court must defer to the ALJ’s decision

                                  20   and may not substitute its own decision. Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999).

                                  21   “Finally, [a court] may not reverse an ALJ’s decision on account of an error that is harmless.”

                                  22   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).

                                  23

                                  24

                                  25

                                  26
                                       130
                                             Id.
                                  27   131
                                             AR 25.
                                  28   132
                                             AR 26.

                                       ORDER – No. 19-cv-04353-LB                         14
                                          Case 3:19-cv-04353-LB Document 24 Filed 08/28/20 Page 15 of 27




                                   1                                          GOVERNING LAW

                                   2      A claimant is considered disabled if (1) he suffers from a “medically determinable physical or

                                   3   mental impairment which can be expected to result in death or which has lasted or can be expected

                                   4   to last for a continuous period of not less than twelve months,” and (2) the “impairment or

                                   5   impairments are of such severity that he is not only unable to do his previous work but cannot,

                                   6   considering his age, education, and work experience, engage in any other kind of substantial

                                   7   gainful work which exists in the national economy. . . .” 42 U.S.C. § 1382c(a)(3)(A) & (B). The

                                   8   five-step analysis for determining whether a claimant is disabled within the meaning of the Social

                                   9   Security Act is as follows. Tackett, 180 F.3d at 1098 (citing 20 C.F.R. § 404.1520).

                                  10          Step One. Is the claimant presently working in a substantially gainful activity? If so, then
                                  11          the claimant is “not disabled” and is not entitled to benefits. If the claimant is not working
                                              in a substantially gainful activity, then the claimant’s case cannot be resolved at step one,
                                  12          and the evaluation proceeds to step two. See 20 C.F.R. § 404.1520(a)(4)(i).
Northern District of California
 United States District Court




                                  13          Step Two. Is the claimant’s impairment (or combination of impairments) severe? If not,
                                              the claimant is not disabled. If so, the evaluation proceeds to step three. See 20 C.F.R. §
                                  14
                                              404.1520(a)(4)(ii).
                                  15
                                              Step Three. Does the impairment “meet or equal” one of a list of specified impairments
                                  16          described in the regulations? If so, the claimant is disabled and is entitled to benefits. If the
                                              claimant’s impairment does not meet or equal one of the impairments listed in the
                                  17          regulations, then the case cannot be resolved at step three, and the evaluation proceeds to
                                              step four. See 20 C.F.R. § 404.1520(a)(4)(iii).
                                  18

                                  19          Step Four. Considering the claimant’s RFC, is the claimant able to do any work that he or
                                              she has done in the past? If so, then the claimant is not disabled and is not entitled to
                                  20          benefits. If the claimant cannot do any work he or she did in the past, then the case cannot
                                              be resolved at step four, and the case proceeds to the fifth and final step. See 20 C.F.R. §
                                  21          404.1520(a)(4)(iv).
                                  22
                                              Step Five. Considering the claimant’s RFC, age, education, and work experience, is the
                                  23          claimant able to “make an adjustment to other work?” If not, then the claimant is disabled
                                              and entitled to benefits. See 20 C.F.R. § 404.1520(a)(4)(v). If the claimant is able to do
                                  24          other work, the Commissioner must establish that there are a significant number of jobs in
                                              the national economy that the claimant can do. There are two ways for the Commissioner
                                  25          to show other jobs in significant numbers in the national economy: (1) by the testimony of
                                  26          a vocational expert or (2) by reference to the Medical-Vocational Guidelines at 20 C.F.R.,
                                              part 404, subpart P, app. 2.
                                  27   For steps one through four, the burden of proof is on the claimant. At step five, the burden shifts to
                                  28

                                       ORDER – No. 19-cv-04353-LB                        15
                                             Case 3:19-cv-04353-LB Document 24 Filed 08/28/20 Page 16 of 27




                                   1   the Commissioner. Gonzales v. Sec’y of Health & Human Servs., 784 F.2d 1417, 1419 (9th Cir.

                                   2   1986).

                                   3                                                 ANALYSIS

                                   4         The plaintiff contends that the ALJ erred by (1) finding the plaintiff’s mental impairments

                                   5   were non-severe, (2) rejecting the medical opinions, (3) rejecting the plaintiff’s subjective

                                   6   testimony, (4) finding that the plaintiff could perform work that existed in significant numbers in

                                   7   the national economy, and (5) not having the legal authority to hear this case under the

                                   8   Appointment’s Clause.133

                                   9         For the reasons set forth below, the court grants the plaintiff’s motion for summary judgement

                                  10   in part and remands for further proceedings consistent with this order.

                                  11

                                  12   1. Whether the ALJ Erred by Finding the Plaintiff’s Mental Impairments Non-Severe
Northern District of California
 United States District Court




                                  13         The plaintiff concludes that the ALJ erred by asserting that the plaintiff’s functional limitations

                                  14   in each paragraph B category were “no more than mild.”134 The court remands on this ground.

                                  15         1.1     Legal Standard

                                  16         At step two of the five-step sequential inquiry, the ALJ determines whether the claimant has a

                                  17   medically severe impairment or combination of impairments. Smolen v. Chater, 80 F.3d 1273,

                                  18   1290 (1996). The ALJ must consider the record, including evidence that both supports and

                                  19   detracts from their final decision. Reddick v. Chater, 157 F.3d 715, 720 (9th Cir. 1998). An

                                  20   impairment is not severe if it does not significantly limit the claimant’s mental or physical abilities

                                  21   to do basic work activities. 20 C.F.R. § 404.1521(a).135 Basic work activities are “abilities and

                                  22   aptitudes necessary to do most jobs,” including, for example, “walking, standing, sitting, lifting,

                                  23   pushing, pulling, reaching, carrying, or handling.” 20 C.F.R. § 404.1521(b).246. To determine the

                                  24

                                  25
                                       133
                                             Mot. – ECF No. 20 at 6–20.
                                  26   134
                                             Id. at 12.
                                  27   135
                                          The Social Security Administration promulgated new regulations, including a new § 404.1521,
                                       effective March 27, 2017. The previous version, effective to March 26, 2017, was in effect as of the
                                  28   date of the ALJ’s hearing. (16-01665).

                                       ORDER – No. 19-cv-04353-LB                          16
                                             Case 3:19-cv-04353-LB Document 24 Filed 08/28/20 Page 17 of 27




                                   1   severity of a mental impairment, the ALJ must consider four broad functional areas: activities of

                                   2   daily living; social functioning; concentration, persistence, and pace; and episodes of

                                   3   decompensation. 20 C.F.R. § 404.1520a.136

                                   4         The burden at Step Two is low. In particular, the Ninth Circuit has held that “the step two

                                   5   inquiry is a de minimis screening device to dispose of groundless claims.” Smolen, 80 F.3d at

                                   6   1290 (citing Bowen v. Yuckert, 482 U.S. 137 at 153–54 (1987)). Thus, “[a]n impairment or

                                   7   combination of impairments can be found ‘not severe’ only if the evidence establishes a slight

                                   8   abnormality that has no more than a minimal effect on an individual[’]s ability to work.” Id.

                                   9   (internal quotation marks omitted) (citing SSR 85–28; Yuckert v. Bowen, 841 F.2d 303, 306 (9th

                                  10   Cir.1988)).

                                  11         1.2      Application

                                  12         Here, the ALJ found the plaintiff’s mental impairments were non-severe because in each of the
Northern District of California
 United States District Court




                                  13   four broad functional categories, the plaintiff had no more than mild limitations. The ALJ based

                                  14   this assessment on a lack of evidence in nurse practitioner Kelley Stewart’s treatment notes.137 Ms.

                                  15   Stewart noted that during the years she treated the plaintiff, “the claimant’s psychiatric status was

                                  16   normal.”138 But Ms. Stewart noted the plaintiff’s issues with depression in December 2015, and

                                  17   she documented that the plaintiff was seeing LCSW Cangelori and was taking Prozac as of June

                                  18   2015 and switched to Zoloft in June 2016.139

                                  19         The ALJ erred by deeming the plaintiff’s impairments non-severe solely based on Ms.

                                  20   Stewart’s opinion. Dr. Dixit, the state’s consulting psychological examiner, determined that the

                                  21   plaintiff had mild difficulty in most categories but “mild to moderate difficulty interacting dealing

                                  22   with the public.”140 The ALJ said that the plaintiff would have a mild limitation in this category.141

                                  23

                                  24   136
                                             Id.
                                  25   137
                                             AR 22.
                                       138
                                  26         Id.
                                       139
                                             AR 458.
                                  27   140
                                             AR 387.
                                  28   141
                                             AR 18.

                                       ORDER – No. 19-cv-04353-LB                         17
                                             Case 3:19-cv-04353-LB Document 24 Filed 08/28/20 Page 18 of 27




                                   1   An impairment can be found not severe only if the totality of the evidence taken as a whole

                                   2   establishes no more than a slight abnormality with a minimal effect on the individual’s ability to

                                   3   work. Smolen, 80 F.3d at 1290. Here, as described above, there is ample medical evidence

                                   4   showing the plaintiff’s issues with depression, and its “mild-to-moderate” effects on her public

                                   5   interactions.142 Accordingly, the ALJ improperly applied the standard required to decide whether

                                   6   the plaintiff’s impairment was severe.

                                   7

                                   8   2. Whether the ALJ Erred in Rejecting the Medical Opinions

                                   9         The plaintiff next argues that the ALJ improperly assigned little weight to her treating nurse

                                  10   practitioner, Kelly Stewart.143 The ALJ erred in its weighing of Ms. Stewart’s opinion.

                                  11         2.1   Legal Standard

                                  12         The ALJ is responsible for “‘resolving conflicts in medical testimony and for resolving
Northern District of California
 United States District Court




                                  13   ambiguities.’” Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014) (quoting Andrews, 53 F.3d

                                  14   at 1039). In weighing and evaluating the evidence, the ALJ must consider the entire case record,

                                  15   including each medical opinion in the record, together with the rest of the relevant evidence. 20

                                  16   C.F.R. § 416.927(b); see Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007) (“[A] reviewing court

                                  17   must consider the entire record as a whole and may not affirm simply by isolating a specific

                                  18   quantum of supporting evidence.”) (internal quotation marks and citation omitted).

                                  19         “In conjunction with the relevant regulations, [the Ninth Circuit has] developed standards that

                                  20   guide [the] analysis of an ALJ’s weighing of medical evidence.” Ryan v. Comm’r of Soc. Sec., 528

                                  21   F.3d 1194, 1198 (9th Cir. 2008) (citing 20 C.F.R. § 404.1527).

                                  22         An ALJ errs when he “rejects a medical opinion or assigns it little weight” without explanation

                                  23   or without explaining why “another medical opinion is more persuasive, or criticiz[es] it with

                                  24   boilerplate language that fails to offer a substantive basis for his conclusion.” Garrison, 759 F.3d

                                  25   at 1012–13. “[F]actors relevant to evaluating any medical opinion, not limited to the opinion of the

                                  26

                                  27   142
                                             AR 17–18.
                                  28   143
                                             Mot. – ECF 20 at 10; AR 23.

                                       ORDER – No. 19-cv-04353-LB                         18
                                             Case 3:19-cv-04353-LB Document 24 Filed 08/28/20 Page 19 of 27




                                   1   treating physician, include the amount of relevant evidence that supports the opinion and the

                                   2   quality of the explanation provided[,] the consistency of the medical opinion with the record as a

                                   3   whole[, and] the specialty of the physician providing the opinion. . . .” Orn, 495 F.3d at 631.

                                   4   (citing 20 C.F.R. § 404.1527(d)(3)–(6)); see also Magallanes v. Bowen, 881 F.2d 747, 753 (9th

                                   5   Cir. 1989) (an ALJ need not agree with everything contained in the medical opinion and can

                                   6   consider some portions less significant than others).

                                   7         The ALJ must consider the opinions of other “medical sources who are not acceptable medical

                                   8   sources and [the testimony] from nonmedical sources.” 20 C.F.R. § 404.1527(f). The ALJ is

                                   9   required to consider observations by “other” sources as to how an impairment affects a claimant’s

                                  10   ability to work. Id. Nonetheless, an “ALJ may discount [the] testimony” or an opinion “from these

                                  11   other sources if the ALJ gives … germane [reasons] for doing so.” Molina v. Astrue, 674 F.3d

                                  12   1104, 1111 (9th Cir. 2012) (cleaned up). “[A]n opinion from a medical source who is not an
Northern District of California
 United States District Court




                                  13   acceptable medical source may outweigh the medical opinion of an acceptable medical source[.]”

                                  14   20 C.F.R. § 404.1527(f)(1). “For example, it may be appropriate to give more weight to the

                                  15   opinion of a medical source who is not an acceptable medical source if he or she has seen the

                                  16   individual more often than the treating source, has provided better supporting evidence and a

                                  17   better explanation for the opinion, and the opinion is more consistent with the evidence as a

                                  18   whole.” Id.

                                  19         2.2   Application

                                  20         The plaintiff contends that the ALJ erred by assigning “limited” weight to Ms. Stewart’s

                                  21   opinion.144 She asserts that nurse practitioners qualify as accepted “other sources” to show the

                                  22   severity of impairments based on 20 C.F.R. §404.1513(d)(1).145 She points out that consulting

                                  23   medical examiner Dr. McMillan examined the Plaintiff and found that she had degenerative-joint

                                  24   disease in her knees.146 Additionally, consulting psychological examiner Dr. Dixit found mental

                                  25

                                  26
                                       144
                                             AR 24.
                                  27   145
                                             Mot. – ECF No. 20 at 11.
                                  28   146
                                             Id.; AR 392.

                                       ORDER – No. 19-cv-04353-LB                        19
                                             Case 3:19-cv-04353-LB Document 24 Filed 08/28/20 Page 20 of 27




                                   1   limitations.147 The plaintiff contends that, after these assessment by Dr. McMillan and Dr. Dixit, a

                                   2   nurse practitioner’s opinion illuminates the severity of the condition, as an acceptable “other”

                                   3   source. 148

                                   4         The ALJ gave Ms. Stewart’s medical statements limited weight for the following reasons: (1)

                                   5   her opinion was not supported by her own treatment notes; (2) she was not a psychologist or a

                                   6   psychiatrist or other medical professional specializing in mental-health care, and her opinions

                                   7   were inconsistent with those opinions of the consulting psychological examiner; (3) her opinions

                                   8   were not supported by an explanation; and (4) the record indicates that LCSW Cangelori, not Ms.

                                   9   Stewart, was treating the plaintiff for her mental health conditions.149 Additionally, the ALJ gave

                                  10   little weight to Ms. Stewart’s medical-source statement because her opinions were (1) not

                                  11   supported by her own chart notes, (2) she was not a medical doctor, and (3) she gave no

                                  12   explanation for her opinion that the claimant could only sit for thirty minutes at a time before
Northern District of California
 United States District Court




                                  13   needing to get up.150

                                  14         Nurse practitioners are typically not an acceptable medical source for the purposes of

                                  15   establishing impairments, unless they are working under the direct supervision of an acceptable

                                  16   medical source. Swanson v. Comm'r of Soc. Sec. Admin., 274 F. Supp. 3d 932, 936 (D. Ariz. 2017)

                                  17   (finding a nurse practitioner to be an acceptable medical source when she worked closely with and

                                  18   under the supervision of a medical doctor); Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012)

                                  19   (“only licensed physicians and certain other qualified officials,” limited to licensed or certified

                                  20   psychologists, optometrists, podiatrists, and speech-language pathologists, are acceptable medical

                                  21   sources under 20 C.F.R. §404.1513, and all other sources may be discounted by an ALJ, if the

                                  22   ALJ “gives reasons germane to each witness for doing so.”)

                                  23         That said, nurse practitioners are “other” sources. 20 CFR 404.1513. “Other” sources are

                                  24   acceptable in deciding the severity of an impairment. See Solomon v. Astrue, No. 10-CV-1548-

                                  25
                                       147
                                  26         AR 387.
                                       148
                                             Mot. – ECF No. 20 at 11.
                                  27   149
                                             AR 23.
                                  28   150
                                             AR 24.

                                       ORDER – No. 19-cv-04353-LB                         20
                                             Case 3:19-cv-04353-LB Document 24 Filed 08/28/20 Page 21 of 27




                                   1   RBL-JRC, 2011 WL 4368337 (W.D. Wash. Aug. 26, 2011) (remanding because the ALJ erred by

                                   2   considering the plaintiff’s treating nurse practitioners as non-accepted medical sources and so gave

                                   3   their evidence limited weight, and holding that the ALJ should instead consider them as “other”

                                   4   sources and give them the proper re-evaluated weight); see also Watkins v. Astrue, No. 10-CV-

                                   5   5632-BHS-JRC, 2011 WL 6963109 at *6 (W.D. Wash. Dec. 2, 2011), report and recommendation

                                   6   adopted, No. C10-5632BHS, 2012 WL 37409 (W.D. Wash. Jan. 9, 2012) (citing Bruce v. Astrue,

                                   7   557 F.3d 1113 (9th Cir. 2009) (the ALJ erred; the plaintiff’s boyfriend was an acceptable “other”

                                   8   source, as are nurse practitioners, “an ALJ may not discredit ‘lay testimony as not supported by

                                   9   medical evidence in the record’” simply by noting that the “other” source does not have medical

                                  10   expertise, unless there are reasons provided, germane to each witness, to disregard it) (cleaned up);

                                  11   Swanson, 274 F. Supp. 3d at 936.151 This is especially the case when the “other” medical source is

                                  12   a treating source of some sort and has had the most, or most consistent, contact with the plaintiff’s
Northern District of California
 United States District Court




                                  13   conditions. See Revels v. Berryhill, 874 F.3d 648, 665 (9th Cir. 2017) (the ALJ erred by not

                                  14   crediting the opinion of the plaintiff’s treating nurse practitioner with greater weight as an “other”

                                  15   source when she treated the plaintiff at least ten times over two years).

                                  16         Although nurse practitioners are “other” sources and not acceptable medical sources, the

                                  17   examining physician that the ALJ credited — Dr. McMillan, and Dr. Dixit — assessed the

                                  18   plaintiff as possessing knee pain, back pain, obesity, and mental-health limitations.152 For

                                  19   example, Dr. McMillan said that the plaintiff had a history of degenerative disease of the knees

                                  20   and hand numbness.153 Once these assessments were made by accepted medical professionals, the

                                  21   ALJ could consider “other” medical sources, such as Ms. Stewart’s opinion, in deciding severity.

                                  22         While the examining physicians did not find the plaintiff’s impairments to be as severe or

                                  23   debilitating as Ms. Stewart did, the ALJ should have considered Ms. Stewart’s opinion. Ms.

                                  24   Stewart saw the plaintiff nearly every month, and sometimes twice a month, from December 2014

                                  25

                                  26
                                       151
                                             20 C.F.R.416.913(d), which applies to all cases filed prior to May 2017.
                                  27   152
                                             AR 99–100.
                                  28   153
                                             AR 392.

                                       ORDER – No. 19-cv-04353-LB                           21
                                             Case 3:19-cv-04353-LB Document 24 Filed 08/28/20 Page 22 of 27




                                   1   through at least November 2017.154 The ALJ commented that Ms. Stewart’s notes did not

                                   2   accurately reflect her opinion of the plaintiff’s limitations. But throughout the more-than-three

                                   3   years that Ms. Stewart treated the plaintiff, she consistently recorded issues with the plaintiff’s

                                   4   knees and back, including ordering MRIs and X-rays of both.155 She recommended that the

                                   5   plaintiff attend physical therapy,156 considered the plaintiff for bariatric surgery,157 provided

                                   6   consistent steroid injections in both knees for pain,158 and noted depression159 and various other

                                   7   mental-health issues such as chronic PTSD and stress at home.160 She recommended that the

                                   8   plaintiff consult with a licensed social worker, and she prescribed Prozac.161 She spoke to the

                                   9   plaintiff’s medical needs and status of the plaintiff. Accordingly, the ALJ erred by giving little

                                  10   weight to the medical opinions of Ms. Stewart.

                                  11

                                  12   3. Whether the ALJ Erred in Rejecting the Plaintiff’s Subjective Testimony
Northern District of California
 United States District Court




                                  13         The plaintiff contends that the ALJ did not provide clear and convincing reasons to discount

                                  14   the plaintiff’s testimony as not credible.162 The court remands on this ground.

                                  15         3.1   Legal Standard

                                  16         In assessing a claimant’s credibility, an ALJ must make two determinations. Molina, 674 F.3d

                                  17   at 1112. “First, the ALJ must determine whether [the claimant has presented] ‘objective medical

                                  18   evidence of an underlying impairment which could reasonably be expected to produce the pain or

                                  19   other symptoms alleged.’” Id. (quoting Vasquez, 572 F.3d at 591). Second, if the claimant

                                  20   produces that evidence, and “there is no evidence of malingering,” the ALJ must provide

                                  21

                                  22   154
                                             AR 319–514.
                                       155
                                  23         AR 347, 380, 382–84.
                                       156
                                             AR 376, 499.
                                  24   157
                                             AR 372.
                                  25   158
                                             AR 319–514.
                                       159
                                  26         AR 341.
                                       160
                                             AR 341.
                                  27   161
                                             AR 328, 341.
                                  28   162
                                             Mot. – ECF No. 20 at 14.

                                       ORDER – No. 19-cv-04353-LB                         22
                                             Case 3:19-cv-04353-LB Document 24 Filed 08/28/20 Page 23 of 27




                                   1   “specific, clear and convincing reasons for” rejecting the claimant’s testimony regarding the

                                   2   severity of the claimant’s symptoms. Id. (internal quotation marks and citations omitted).

                                   3         “At the same time, the ALJ is not ‘required to believe every allegation of disabling pain, or

                                   4   else disability benefits would be available for the asking, a result plainly contrary to 42 U.S.C. §

                                   5   423(d)(5)(A).’” Id. at 1112 (quoting Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)). “Factors

                                   6   that an ALJ may consider in weighing a claimant’s credibility include reputation for truthfulness,

                                   7   inconsistencies in testimony or between testimony and conduct, daily activities, and unexplained,

                                   8   or inadequately explained, failure to seek treatment or follow a prescribed course of treatment.”

                                   9   Orn v. Astrue, 495 F.3d 625, 636 (9th Cir. 2007) (cleaned up). “[T]he ALJ must identify what

                                  10   testimony is not credible and what evidence undermines the claimant’s complaints.” Burrell v.

                                  11   Colvin, 775 F.3d 1133, 1138 (9th Cir. 2014) (quotation omitted) accord e.g., Morris v. Colvin, No.

                                  12   16-CV-0674-JSC, 2016 WL 7369300, at *12 (N.D. Cal. Dec. 20, 2016).
Northern District of California
 United States District Court




                                  13         3.2      Application

                                  14         The ALJ found that the plaintiff’s “medically determinable impairments could reasonably be

                                  15   expected to cause the alleged symptoms.”163 But the ALJ subsequently found that the plaintiff’s

                                  16   statements “concerning the intensity, persistence and limiting effects of these symptoms are not

                                  17   entirely consistent” with the evidence in the record.164 The ALJ did not mention any malingering.

                                  18         The plaintiff alleged several sources of pain, most notably in her back and knees.165 The ALJ

                                  19   did not provide specific, clear, and convincing evidence to reject the plaintiff’s testimony about

                                  20   those issues. Regarding the plaintiff’s knee pain, the ALJ said that — other than plaintiff’s

                                  21   testimony — there was no evidence of a recommendation for knee surgery or the plaintiff

                                  22   completing a course of physical therapy related to issues with her knees.166 No medical evidence

                                  23   mentions knee surgery. But there is evidence that the plaintiff had physical therapy for her

                                  24

                                  25
                                       163
                                  26         AR 20.
                                       164
                                             Id.
                                  27   165
                                             AR 51–53.
                                  28   166
                                             AR 21.

                                       ORDER – No. 19-cv-04353-LB                         23
                                             Case 3:19-cv-04353-LB Document 24 Filed 08/28/20 Page 24 of 27




                                   1   knees.167 Also, there is ample evidence in the record about the plaintiff’s complaints regarding her

                                   2   pain.168 The ALJ recognized that the plaintiff received repeated steroid injections for her knee

                                   3   pain, she fell, her knees gave out, and she needed a cane to walk.169 The ALJ erred in discounting

                                   4   the plaintiff’s subjective pain testimony based on the possibility that she did not complete her

                                   5   prescribed physical therapy.

                                   6         Furthermore, the ALJ did not give specific, clear, and convincing reasons to disregard the

                                   7   plaintiff’s testimony. He said that there were a lack of imaging tests to verify the sources of the

                                   8   pain170 and that the record did not reflect “any imaging studies documenting any spinal injury or

                                   9   degeneration” other than an August 2014 MRI,171 which was ordered but never completed due to

                                  10   transportation issues.172 He noted that the plaintiff had travelled out of state. His assessment is to

                                  11   discount the lack of an MRI as the result of the plaintiff’s unjustified inaction. But that implication

                                  12   is incorrect.173 The record shows plaintiff’s housing instability and her reliance on her daughter to
Northern District of California
 United States District Court




                                  13   transport her to her appointments.174 Also, there was evidence of a spinal MRI in August 2015.175

                                  14   The ALJ did not provide clear and convincing evidence to discount the plaintiff’s pain based on a

                                  15   lack of imaging.

                                  16         Finally, the ALJ identified the plaintiff’s activities — a Las Vegas trip with her sister, camping

                                  17   with family, and assisting with care of her grandchildren — as dispositive evidence that her “very

                                  18   limited activity” was not grounded in truth.176 But the plaintiff told the ALJ that her sister drove

                                  19

                                  20

                                  21   167
                                             AR 494, 500.
                                  22   168
                                             AR 21, 470, 510, 512.
                                       169
                                  23         AR 21.
                                       170
                                             AR 20.
                                  24   171
                                             AR 21.
                                  25   172
                                             Id.
                                       173
                                  26         Id.
                                       174
                                             AR 334, 510.
                                  27   175
                                             AR 347, 20.
                                  28   176
                                             AR 21.

                                       ORDER – No. 19-cv-04353-LB                          24
                                             Case 3:19-cv-04353-LB Document 24 Filed 08/28/20 Page 25 of 27




                                   1   her to both Las Vegas and to go camping.177 She identified limited activities: she walked around

                                   2   for approximately a half an hour twice a day in Las Vegas and that, while camping, she was

                                   3   dropped off right outside her cabin and then sat on the porch most of the rest of the time.178 She

                                   4   did not walk around much, cook, or go hiking.179

                                   5         The Social Security Act does not require that claimants be utterly incapacitated to be eligible

                                   6   for benefits, and many home activities may not be easily transferable to a work environment where

                                   7   it might be impossible to rest periodically or take medication.” Fair v. Bowen, 885 F.2d 597, 603

                                   8   (9th Cir. 1989) (citation omitted). The Ninth Circuit has held that “disability claimants should not

                                   9   be penalized for attempting to lead normal lives in the face of their limitations.” Reddick, 157 F.3d

                                  10   at 722. The plaintiff’s Las Vegas and camping trips are such attempts. The court remands to

                                  11   reconsider on this ground too.

                                  12
Northern District of California
 United States District Court




                                       4. Whether the ALJ Erred in its Step Five Finding that the Plaintiff Could Perform Work
                                  13      that Existed in Significant Numbers in the National Economy
                                  14         The plaintiff contends that the ALJ incorrectly found that the plaintiff was not disabled at step
                                  15   five based on the VE’s claim that she could perform the occupations of cashier II and silver
                                  16   wrapper.180 The court remands on this ground.
                                  17         At step five, if (considering residual-functional capacity, age, education, and work experience)
                                  18   the claimant is able to do other work, the Commissioner must establish that there are a significant
                                  19   number of jobs in the national economy that the claimant can do. 20 C.F.R. § 404.1520(a)(4)(v).
                                  20   The Commissioner may sustain its burden at step five by posing hypothetical questions to a
                                  21   vocational expert that are based on a claimant’s residual functional capacity. The vocational expert
                                  22   may give evidence about jobs that a hypothetical employee with the same residual functional
                                  23   capacity as the claimant would be able to perform. See 20 C.F.R. § 404.1520(g). A vocational
                                  24   expert’s recognized expertise provides the necessary foundation for his or her testimony, and no
                                  25
                                       177
                                  26         AR 56.
                                       178
                                             AR 57.
                                  27   179
                                             AR 57–58.
                                  28   180
                                             Mot. – ECF 20 at 16.

                                       ORDER – No. 19-cv-04353-LB                          25
                                             Case 3:19-cv-04353-LB Document 24 Filed 08/28/20 Page 26 of 27




                                   1   additional foundation is required. See Bayliss v. Barnhart, 427 F.3d 1211, 1217–18. The

                                   2   hypothetical questions must be based on a residual functional capacity for which there exists

                                   3   substantial support in the record. See Magallanes v. Bowen, 881 F.2d 747, 756–57 (9th Cir. 1989).

                                   4         The ALJ’s depiction of the claimant’s impairments must be “accurate, detailed, and supported

                                   5   by the medical record.” Tackett v. Apfel, 180 F.3d 1094, 1101 (9th Cir. 1999). “A hypothetical

                                   6   question posed to a vocational expert must ‘include all of the claimant’s functional limitations,

                                   7   both physical and mental.’” Brink v. Commissioner Social Sec. Admin., 343 Fed.Appx. 211, 212

                                   8   (9th Cir. 2009) (quoting Flores v. Shalala, 49 F.3d 562, 570 (9th Cir. 1995).). “If a vocational

                                   9   expert’s hypothetical does not reflect all the claimant’s limitations, then the expert’s testimony has

                                  10   no evidentiary value to support a finding that the claimant can perform jobs in the national

                                  11   economy.” Hill v. Astrue, 698 F.3d 1153, 1162 (9th Cir. 2012) (quoting Matthews v. Shalala, 10

                                  12   F.3d 678, 681 (9th Cir. 1993)); Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir. 1988). While an
Northern District of California
 United States District Court




                                  13   ALJ “need not include all claimed impairments in his hypotheticals, he must make specific

                                  14   findings explaining his rationale for disbelieving any of the claimant’s subjective complaints not

                                  15   included in the hypothetical.” Light v. Soc. Sec. Admin., 119 F.3d 789, 793 (9th Cir. 1997)

                                  16   (quoting Copeland v. Bowen, 861 F.2d 536, 540 (9th Cir.1988)). These restrictions on hypothetical

                                  17   questions apply to the hypothetical on which the ALJ bases his findings. See Lewis, 236 F.3d at

                                  18   517−18.

                                  19         Because the ALJ’s assessment here rests on grounds that the court remands on, the court

                                  20   remands on this ground too.

                                  21
                                       5. Legal Authority Under the Appointments Clause
                                  22
                                             The plaintiff contends that the ALJ who heard this case was not properly appointed under the
                                  23
                                       Constitution’s Appointments Clause at the time of the hearing and so did not have the legal
                                  24
                                       authority to preside over the matter.181 Given the court’s holdings, it does not reach this issue.
                                  25

                                  26

                                  27

                                  28   181
                                             USCS Const. Art. II, § 2, Cl 2; Mot. – ECF 20 at 16.

                                       ORDER – No. 19-cv-04353-LB                          26
                                          Case 3:19-cv-04353-LB Document 24 Filed 08/28/20 Page 27 of 27




                                       6. Remand for Further Proceedings
                                   1
                                          The court has “discretion to remand a case either for additional evidence and findings or for an
                                   2
                                       award of benefits.” McCartey v. Massanari, 298 F.3d 1072, 1076 (9th Cir. 2002) (citing Smolen,
                                   3
                                       80 F.3d at 1292); McAllister v. Sullivan, 888 F.2d 599, 603 (9th Cir. 1989) (“The decision whether
                                   4
                                       to remand for further proceedings or simply to award benefits is within the discretion of [the]
                                   5
                                       court.”) (citing Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987)).
                                   6
                                          Generally, “[i]f additional proceedings can remedy defects in the original administrative
                                   7
                                       proceeding, a social security case should be remanded.” Garrison, 759 F.3d at 1019 (quotation
                                   8
                                       omitted).
                                   9
                                          The court remands the case.
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                CONCLUSION
                                  13
                                          The court grants the plaintiff’s motion for summary judgment, denies the Commissioner’s
                                  14
                                       cross-motion for summary judgement, and remands the case for further proceedings consistent
                                  15
                                       with this order.
                                  16

                                  17
                                          IT IS SO ORDERED.
                                  18
                                          Dated: August 28, 2020
                                  19
                                                                                       ______________________________________
                                  20                                                   LAUREL BEELER
                                                                                       United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 19-cv-04353-LB                       27
